Citation Nr: 0006239	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-15 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for service connected residuals 
of a cerebrovascular accident from February 14, 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In his October 1998 Substantive Appeal, the veteran argued 
that he was not employable in his present condition.  The 
Board construes this as an informal claim of entitlement to a 
total disability rating based on unemployability due to 
service-connected disability, and the matter is referred to 
the RO for consideration.  


REMAND

The veteran seeks an evaluation in excess of the currently 
assigned 30 percent for his service-connected residuals of a 
cerebrovascular accident (CVA).  The record shows that the 
veteran has various complaints which he attributes to his 
CVA, and which he stated at his hearing have also been 
attributed to his CVA by his doctors.  At his March 1999 
hearing, he reported having dizziness, loss of balance, sleep 
apnea, shaking of the right side, falling down, shortness of 
breath, bowel incontinence, and emotional instability.  The 
veteran's wife confirmed witnessing the veteran's complaints.  

The RO has rated the veteran's residuals of a CVA utilizing 
38 C.F.R. § 4.124a, Diagnostic Code 8008.  Under this code, 
the veteran's disability is rated a minimum of 10 percent 
disabling, provided that residuals are objectively 
ascertainable.  When ratings in excess of the prescribed 10 
percent rating are assigned, the disability must be evaluated 
by analogy under the criteria of diagnostic codes relating to 
the impairment shown. 38 C.F.R. § 4.124a, Note.  

The RO assigned the 30 percent evaluation by analogy using 
Diagnostic Code 8105, representing moderate impairment.  The 
Board is unsure from the record which of the veteran's 
complaints are solely attributable to his service connected 
CVA and thus further development is warranted.  Inasmuch as 
this matter involves a question of medical judgment, the 
Board is of the opinion that additional development would be 
helpful.  The status of a disability is a medical 
determination that must be made from the records, without 
resort to independent medical judgment by the Board. Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).


Accordingly, the appeal is REMANDED to the RO for the 
following development:


1.  The RO should inform the veteran 
concerning the submission of statements 
from his physician(s) containing 
opinion(s) concerning the etiology of his 
complaints.  Sufficient time should be 
provided to the veteran for the securing 
of such evidence.  

2.  Then, the RO should schedule the 
veteran for an examination by a 
cardiovascular specialist who has not 
previously examined him, if available, to 
evaluate the veteran's complaints in 
conjunction with his service-connected 
residuals of a CVA.  The examiner must 
review a copy of this remand, and the 
material contained in the veteran's 3-
volume claims file in conjunction with 
the examination, and upon doing so, the 
examiner should note this in the record.  
All indicated studies and laboratory 
tests should be performed.  The examiner 
should document all pertinent findings, 
and in view of the veteran's 

complaints, differentiate, to the extent 
possible, any manifestations referable 
solely to the veteran's service-connected 
CVA.  An opinion concerning the etiology 
of the veteran's complaints as noted 
above must be provided, with supporting 
reasoning.  The examiner should comment 
on the employability of the veteran.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, corrective action 
must be taken.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal consistent with the 
staged rating provisions of the decision 
in Fenderson v. West, 12 Vet. App. 119 
(1999), and the findings in Esteban v. 
Brown, 6 Vet. App. 259,261 (1994) 
regarding separate disability ratings.   




After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


The veteran has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




